Citation Nr: 0510979	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-36 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to May 1942 and served 
in the Regular Philippine Army from July 1945 to January 
1946.  He died in June 1995.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claims.


FINDINGS OF FACT

1.  The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to May 1942 and served 
in the Regular Philippine Army from July 1945 to January 
1946.  

2.  The veteran died in June 1995.  The Certificate of Death 
lists the immediate cause of death as cardio-respiratory 
arrest with an underlying cause of pulmonary tuberculosis 
class III, antecedent causes of hepatoma and questionable 
pneumonia embolism, and a significant condition contributing 
to death of bronchiectasis.  

3.  At the time of the veteran's death, he was not service 
connected for any disability.

4.  The cause(s) of the veteran's death did not have its 
onset during active service or any applicable presumptive 
period, and is not related to any in-service disease or 
injury.



CONCLUSION OF LAW

1.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2004).

2.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

With respect to the cause of death claim, VA satisfied its 
duty to notify by means of a letter from the RO to the 
appellant in May 2003.  The appellant was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's post-service treatment records, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, a medical opinion is not required because 
there is no competent evidence of record indicating that the 
veteran's cause of death may be associated with his active 
service.   See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the duty to notify 
and assist has been met by the RO to the extent possible 
concerning the claim for service connection for the cause of 
the veteran's death.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  In this case, undisputed facts about the 
nature of the veteran's service render the appellant 
ineligible for nonservice-connected death pension benefits.  
Accordingly, VA's duty to notify and assist does not extend 
to that claim.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a liver or pulmonary disability.  
On his Affidavit for Philippine Army Personnel dated in 
January 1946, he denied any wounds or illnesses during 
service.  His physical condition at discharge was reported as 
normal.

In affidavits received in March 1969, H.B. and F.R. stated 
hat based upon their observations the veteran, he was sick 
from malaria and excessive cough during service.

According to a statement from Dr. Jesus V. Serina, M.D. dated 
February 1969, the veteran complained of chest and back pain 
and was admitted in October 1942 to Hinigdaan First Aid 
Station for treatment of malaria and chronic cough.  Due to 
scarcity of medicine, the veteran's cough was not fully 
treated and he was not able to fully regain his health.  

Dr. Gerardo C.A. Sabal, M.D. submitted a statement dated 
February 1969 stating that he treated the veteran since 1949 
and that his records showed his first treatment was in 
February 1949 for cough with occasional blood and mucous.  He 
was treated with Streptomycin, but was unable to complete 
treatment due to scarcity of the medicine at that time.  

In March 1969, the veteran reported that chest x-rays could 
not be produced because they were not available in his 
province before 1950.

Following service, the veteran received VA treatment from the 
Veterans Memorial Hospital, Queson City, Philippines.  The 
records reveal that in May 1968, he was admitted to the 
hospital and diagnosed as having ureterolithiasis, right, 
upper third; choledocholithiasis; absence of the gall 
bladder, congenital; pulmonary tuberculosis (PTB), moderately 
advanced, inactive; and trichiuriasis.  A chest x-ray showed 
lesions compatible with PTB, moderately advanced.  The 
discharge report revealed that the veteran had episodes of 
jaundice and epigastric pain since 1955.  

In a note dated May 2002, Dr. Lu Jane M. Radaza, M.D. stated 
that the veteran received medical care from June 3 to 7, 
1995, at the Polymedic General Hospital Clinical Center for 
hepatoma, PTB class III, pneumonia embolism, and 
bronchiectasis.  Included were the actual treatment records.

The veteran died in June 1995.  The Certificate of Death 
lists the immediate cause of death as cardio-respiratory 
arrest with antecedent causes of hepatoma and questionable 
pulmonary embolism, and an underlying cause of pulmonary 
tuberculosis (PTB) class III.  Other significant conditions 
contributing to death included bronchiectasis.  

In correspondence of record, the appellant contended that 
while the veteran was in service, he contracted diseases such 
as malaria, beri-beri, malnutrition, cough, colds, fever, 
arthritis, etc.  She said that after service, she observed 
that he was in frail health, including coughing.  She 
maintained that the primary cause of the veteran's death was 
PTB, which is a presumptive disability under 38 C.F.R. 
§ 3.309(a), even though there was no treatment or diagnosis 
of said disease in service, and that the statements of the 
veteran's treating doctors and comrades-in-arms support a 
finding that the veteran contracted diseases in service which 
lead to his death.  She further stated that the Board should 
correct a disparity in the law as spouses of veterans who 
fought under the USAFFE are not entitled to the same benefits 
as spouses of U.S. Army regulars who served in the 
Philippines during World War II.  


III.  Entitlement to Nonservice-Connected Death Pension 
Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a) (2004).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed in March 1969 
that the veteran had active military service for VA purposes 
(that is, recognized guerrilla service) from December 1941 to 
January 1946.  The service department's determination that 
the veteran had recognized guerrilla service is binding on 
VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


IV.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection may be granted for a chronic 
disease such as tuberculosis if manifested to a degree of 10 
percent or more within three years following service.  
Service connection for a malignant tumor may be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
June 1995.  The immediate cause of death was cardio-
respiratory arrest, with antecedent causes of hepatoma and 
questionable pneumonia embolism, an underlying cause of PTB, 
and bronchiectasis as a significant condition contributing to 
death.  Statements from Drs. Serina and Sabal showed that the 
veteran had a chronic cough with occasional mucous and blood 
during and shortly after separation from service; however, no 
diagnosis of PTB was made.  Additionally, these statements 
are insufficient to support a finding of service connection 
for PTB as no acceptable clinical, X-ray or laboratory 
studies or hospital observations or treatment were shown.  
See 38 C.F.R. § 3.374(c) (2004).  Although the veteran was 
diagnosed as having PTB in May 1968, there was no finding 
that it was related to service and the diagnosis was well 
outside the presumptive period.  

The first medical evidence of diagnoses of hepatoma, 
pneumonia embolism, and bronchiectasis was in June 1995.  
However, there is no evidence showing that any of these 
disabilities had their onset in service or were related to 
any in-service disease or injury, or that hepatoma was 
manifest to a degree of 10 percent within one year of 
service.  Again, the veteran's physical condition upon 
separation from service was normal and none of these 
disabilities were shown by the objective medical evidence of 
record until many years after the veteran's separation from 
service.  There is no competent evidence of record which 
connects any disability listed on the veteran's death 
certificate to his active duty.  

The appellant and other lay persons contend that the veteran 
contracted a number of diseases while in service, including 
PTB, which lead to his death.  They are not competent to make 
such an assessment and their opinion have no probative value.  
See Espiritu.  Without any competent evidence of a nexus 
between the cause of the veteran's death and service, the 
claim for service connection for cause of death must be 
denied.

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  


ORDER

Entitlement to a nonservice-connected death pension is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


